SHARE  EXCHANGE  AGREEMENT

Dated  August  14,  201 5

by  and  am ong

PACIFIC VENTURES GROUP, INC.,

a Delaware corporation

as  the  Acqui ror  and  Parent

and

SNÖBAR HOLDINGS, INC.,

a Delaware corporation

and

THE  SHAREHOLDER  S OF

SNÖBAR HOLDINGS, INC.

[EXECUTION COPY]



--------------------------------------------------------------------------------



TABLE OF CONTENTS

                          

 





 

 

ARTICLE I REPRESENTATIONS, COVENANTS, AND WARRANTIES OF SNO AND THE SHAREHOLDERS

PAGE

1

Section 1.01

Incorporation

1

Section 1.02

Authorized Shares and Capital

2

Section 1.03

Subsidiaries and Predecessor Corporations

2

Section 1.04

Financial Statements

2

Section 1.05

Information

3

Section 1.06

Options or Warrants

3

Section 1.07

Absence of Certain Changes or Events

3

Section 1.08

Litigation and Proceedings

3

Section 1.09

Contracts

4

Section 1.10

Compliance With Laws and Regulations

4

Section 1.11

Approval of Agreement

4

Section 1.12

SNO Schedules

4

Section 1.13

Valid Obligation

4

Section 1.14

Investment Representations

5

Section 1.15

Leak Out Agreements

7

 

 

ARTICLE II REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY

7

Section 2.01

Organization

7

Section 2.02

Capitalization

7

Section 2.03

Subsidiaries and Predecessor Corporations

7

Section 2.04

SEC Reports and Compliance

7

Section 2.05

Information

8

Section 2.06

Options or Warrants

8

Section 2.07

Absence of Certain Changes or Events

8

Section 2.08

Litigation and Proceedings

9

Section 2.09

Contracts

9

Section 2.10

No Conflict With Other Instruments

9

Section 2.11

Compliance With Laws and Regulations

9

Section 2.12

Approval of Agreement

10

Section 2.13

Material Transactions or Affiliations

10

Section 2.14

The Company Schedules

10

Section 2.15

Valid Obligation

10

Section 2.16

Financial Statements

10

Section 2.17

Shell Company

10

Section 2.18

DTC Eligible

10

Section 2.19

Anti-Dilution

11

Section 2.20

Registration Rights

11

 

 

ARTICLE III SHARE EXCHANGE

11

Section 3.01

The Exchange and Other Issuance

11

Section 3.02

Closing

11

Section 3.03

Series E Preferred Stock Transfer

12



 



--------------------------------------------------------------------------------





Section 3.04

Closing Events

12

Section 3.05

Termination

12

 

 

ARTICLE IV SPECIAL COVENANTS

12

Section 4.01

Access to Properties and Records

12

Section 4.02

Delivery of Books and Records

12

Section 4.03

Third Party Consents and Certificates

12

Section 4.04

Actions Prior to Closing

12

 

 

ARTICLE V CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

13

Section 5.01  Accuracy of Representations and Performance of Covenants

13

Section 5.02

Officer’s Certificate

13

Section 5.03

Good Standing

14

Section 5.04

Minimum SNO Shareholders

14

Section 5.05

No Governmental Prohibition

14

Section 5.06

Consents

14

Section 5.07

Other Items

14

 

 

ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF SNO AND THE SNO SHAREHOLDERS

14

Section 6.01

Accuracy of Representations and Performance of Covenants

14

Section 6.02

Officer’s Certificate

14

Section 6.03

Good Standing

14

Section 6.04

No Governmental Prohibition

15

Section 6.05

Approval by the Company Board of Directors

15

Section 6.06

Consents

15

Section 6.07

Shareholder Report

15

Section 6.08

Other Items

15

 

 

ARTICLE VII MISCELLANEOUS

15

Section 7.01

Brokers

15

Section 7.02

Governing Law

15

Section 7.03

Notices

16

Section 7.04

Attorney’s Fees

16

Section 7.05

Confidentiality

16

Section 7.06

Public Announcements and Filings

16

Section 7.07

Schedules; Knowledge

16

Section 7.08

Third Party Beneficiaries

16

Section 7.09

Expenses

17

Section 7.10

Entire Agreement

17

Section 7.11

Survival; Termination

17

Section 7.12

Counterparts

17

Section 7.13

Amendment or Waiver

17

Section 7.14

Best Efforts

17








EXHIBITS



Exhibit A –

Shareholders’ Signature Pages



Exhibit B –

Other Issuance



Exhibit C –

Restated Certificate of Incorporation and Bylaws




--------------------------------------------------------------------------------




SHARE EXCHANGE AGREEMENT

THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as

of this 14th day of August 2015, by and between PACIFIC VENTURES GROUP, INC., a
Delaware corporation (the

  “Company”),  with offices  at  200 Camelia Court, Vero Beach, Florida 32963
 and  SNÖBAR  HOLDINGS,  INC.,  a

Delaware corporation (“SNO’’), with offices at 117 West 9th Street, Suite 423,
Los Angeles, California 90015 and

the shareholders of SNO set forth on Composite Exhibit A (the “SNO
Shareholders”), upon the following premises:

Premises

WHEREAS,  the  Company  is  a  publicly  held  corporation  organized  under
 the  laws  of  the  State  of

Delaware;

WHEREAS, SNO is a privately-held company organized under the laws of Delaware;

WHEREAS,  the  Company  agrees  to  acquire  at  least  21,285,000  and  up  to
 21,500,000  shares  of  SNO’s

Class  A  Common  Stock,  par  value  $0.001  per  share  (“SNO  Class  A
 Common  Stock”),  and  1,000,000  shares  of

  SNO’s Class B Common Stock, par value $0.001 per share (“SNO Class B Common
Stock”; together with “SNO

  Class A Common Stock”, referred to herein as “SNO Common Stock”),
(collectively, representing between 99%

to  100%  of  SNO’s  issued  and  outstanding  common  stock)  from  the  SNO
 Shareholders  in  exchange  for  the

issuance  of  at  least  22,285,000  and  up  to  22,500,000  shares  (“Exchange
 Shares”)  of  the  Company’s  common

  stock,  par  value  $0.01  per  share  (“Company  Common  Stock”)  for  each
 share  of  SNO  Common  Stock  (the

  “Exchange”) with a simultaneous issuance of 2,500,000 shares (“Other Issued
Shares”) of the Company Common

  Stock (“Other Issuance”) to certain other persons as listed on Exhibit B
hereto (“Other Persons”) in exchange for,

among  other  things,  the  forgiveness  of  debt  owed  by  the  Company  to
 Other  Persons.  On  the  Closing  Date  (as

defined in Section  3.02 herein), the SNO  Shareholders will  become
 shareholders of the Company and  SNO will

become a majority owned or wholly-owned subsidiary of the Company.  Immediately
 after  the  Exchange, Other

Issuance and other transactions set forth herein, there will be at least
25,172,000 and up to 25,387,000 shares of

the   Company   Common   Stock   outstanding   with   at   least   22,285,000
  and   up   to   22,500,000   shares   or

approximately 89% thereof owned by the SNO Shareholders and 1,000,000 shares of
the Company’s Series E

Preferred  Stock  with  100% thereof  owned by a SNO  Shareholder,  namely
Shannon  Masjedi;  and

WHEREAS, for Federal income tax purposes, it is intended that the Exchange
qualify as a reorganization

  under the provisions of Section 368(a) of the Internal Revenue Code of 1986,
as amended (the “Code”).

Agreement

NOW  THEREFORE,  on  the  stated  premises  and  for  and  in  consideration  of
 the  mutual  covenants  and

agreements hereinafter set forth and the mutual benefits to the parties to be
derived herefrom, and intending to be

legally bound hereby, it is hereby agreed as follows:

ARTICLE I

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF SNO AND THE SHAREHOLDERS

As  an  inducement  to,  and  to  obtain  the  reliance  of  the  Company ,
 except  as  set  forth  in  the  SNO

Schedules  (as hereinafter  defined),  SNO  represents  and  warrants to  the
 Company  that  as of  the  date  hereof

and the  Closing Date (as hereinafter defined),  as follows:

Section  1.01      Incorporation.   SNO is a company duly organized, validly
existing, and in good

standing under the laws of Delaware and has the corporate power and is duly
authorized under all applicable laws,

regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now

being conducted. Included in the SNO Schedules is a complete and correct copy of
the Certificate of Incorporation

of  SNO  as  in  effect  on  the  date  hereof.    The  execution  and  delivery
 of  this  Agreement  does  not,  and  the

consummation  of  the  transactions  contemplated  hereby  will  not,  violate
 any  provision  of  SNO’s  Certificate  of

- 1 -




--------------------------------------------------------------------------------




Incorporation. SNO has taken all actions required by law, its Certificate of
Incorporation, or otherwise to authorize

the execution, delivery and performance  of this Agreement. SNO has full power,
authority, and legal capacity and

has taken all action required by law, it’s Certificate of Incorporation, and
otherwise to consummate the transactions

herein  contemplated.



Section 1.02

Authorized Shares and Capital.  The authorized capital stock of the SNO consists

of:  (i)  30,000,000  shares  of  Class  A  Common  Stock,  par  value  $0.001
 per  share,  of  which  21,500,000  shares  are

issued  and  outstanding;  (ii)  10,000,000  shares  of  Class  B  Common
 Stock,  par  value  $0.001  per  share,  of  which

1,000,000  shares  are  issued  and  outstanding;  and  (iii)  10,000,000
 shares  of  preferred  stock,  par  value  $0.001  per

share,  none  of  which  are  issued  and  outstanding  and  all  of  which  are
 undesignated.  The  issued  and  outstanding

shares  of  Class  A  Common  Stock,  Class  B  Common  Stock and  preferred
 stock  are  validly issued,  fully paid,  and

non-assessable, were not issued in violation of the preemptive or other rights
of any person, and were issued pursuant

to a valid registration, or a valid exemption from registration, under the
Securities Act of 1933, as amended, and all

applicable  state  securities  laws.  SNO  has  no  obligation  to  issue  any
 additional  Class  A  Common  Stock,  Class  B

Common  Stock,  preferred  stock  or  securities  convertible  or  exchangeable
 for  Class  A  Common  Stock,  Class  B

Common Stock, preferred stock, or options or warrants for the purchase of (a)
any Class A Common Stock, Class B

Common Stock or preferred stock or (b) any securities convertible into or
exchangeable for any Class A Common

Stock, Class B Common Stock or preferred stock. There are no outstanding rights
to either demand registration of

any  Class  A  Common  Stock,  Class  B  Common  Stock  or  preferred  stock
 under  the  Securities  Act  of  1933,  as

amended, or to sell any Class A Common Stock, Class B Common Stock or preferred
stock in connection with such

a registration of Class A Common Stock, Class B Common Stock or preferred stock.



Section 1.03

Subsidiaries and Predecessor Corporations.  SNO does not  have any predecessor

corporation(s),  no  subsidiaries,  and  does not  own, beneficially  or of
record,  any shares of any other corporation.



Section 1.04

Financial Statements.



(a)

Prior  to  Closing,  SNO  shall  provide  the  Company  with  SNO’s  balance
 sheets  as  of

December  31,  2014  and  December  31,  2013,  and  the  related  statements
 of  operations,  stockholders’

equity  and  cash  flows  for  the  periods  ended  December  31,  2014  and
 December  31,  2013  prepared  in

accordance  with  GAAP  and  audited  by  a  PCAOB  independent  auditor  (the
 “SNO  2014  and  2013

Financial  Statements”).



(b)

Prior to Closing,  SNO  shall  provide  the  Company  with SNO’s  balance  sheet
 as of June

30,  2015,  and  the  related  statements  of  operations,  stockholders’
 equity  and  cash  flows  for  the  period

ended  J une  30,  2015   prepared  in  accordance  with  GAAP   and  reviewed,
 but  not  audited,  by  a

PCAOB independent auditor (the “SNO June  2015  Financial Statements”; together
with the SNO 2014

and 2013 Financial Statements, referred to herein as “SNO Financial
Statements”).



(c)

All   such   financial   statements   shall   be   prepared   in   accordance
  with   generally

accepted   accounting  principles   consistently  applied  throughout  the
 periods  involved.  The  SNO

balance  sheets  shall  be  true  and  accurate  and  present  fairly  as  of
 their  respective  dates  the  financial

condition  of  SNO.  As  of  the  date  of  such  balance  sheets,  except  as
 and  to  the  extent  reflected  or

reserved  against  therein,  SNO  shall  have  no  liabilities  or  obligations
 (absolute  or  contingent)  which

should  be  reflected  in  the  balance  sheets  or  the  notes  thereto
 prepared  in  accordance  with  generally

accepted  accounting  principles,  and  all  assets  reflected  therein  will
 be  properly reported  and present

fairly  the  value  of  the  assets  of  SNO,  in  accordance  with  generally
 accepted  accounting  principles.

The  statements  of  operations,  stockholders’  equity  and cash  flows  will
 reflect  fairly  the  information

required  to  be  set  forth  therein  by  generally  accepted accounting
 principles.



(d)

SNO has duly and punctually paid all Governmental  fees and taxes which it has
become

liable to pay and has duly allowed for all taxes reasonably foreseeable and is
under no liability to pay any

penalty  or  interest  in connection  with  any claim  for  governmental  fees
 or  taxes  and  SNO  has  made  any

and all proper declarations and returns for tax purposes and all information
contained in such declarations

- 2 -



--------------------------------------------------------------------------------





and returns is true and complete and full provision or reserves have been made
in its financial statements

for all  Governmental  fees  and taxes.



(e)

The  books  and  records,  financial  and  otherwise,  of  SNO  are  in  all
 material  aspects

complete  and  correct  and  have  been  maintained  in  accordance  with  good
 business  and  accounting

practices.



(f)

All of SNO’s assets are reflected on its financial statements, and, except as
set forth in the

SNO  Schedules  or the  financial  statements  of SNO  or the notes thereto,
 SNO has no  material  liabilities,

direct  or  indirect,  matured  or  unmatured,  contingent  or  otherwise.



Section 1.05

Information.  The information concerning SNO set forth in this Agreement and in

the SNO Schedules is complete and accurate in all material respects and does not
contain any untrue statement of a

material fact or omit to state a material fact required to make the statements
made, in light of the circumstances under

which  they  were  made,  not  misleading.  In  addition,  SNO  has  fully
 disclosed  in writing  to  the  Company  (through

this Agreement or the SNO Schedules) all information relating to matters
involving SNO or its assets or its present

or past  operations or activities which (i) indicated or may indicate,  in the
aggregate, the existence of a greater than

$10,000 liability, (ii) have led or may lead to a competitive disadvantage on
the part of SNO or (iii) either alone or in

aggregation  with  other  information  covered  by  this  Section,  otherwise
 have  led or  may  lead  to  a material  adverse

effect on  SNO,  its assets, or  its operations or  activities as presently
conducted  or as contemplated  to be  conducted

after the Closing Date, including, but not limited to, information relating to
governmental, employee, environmental,

litigation and securities matters  and transactions  with affiliates.



Section 1.06

Options   or   Warrants.     There   are   no   existing   options,   warrants,
  calls,   or

commitments  of  any character  relating  to  the  authorized  and unissued
 stock of SNO.



Section 1.07

Absence of Certain Changes or Events.  Since June 30, 2015 or such other date as

provided for herein:



(a)

there  has  not  been  any  material  adverse  change  in  the  business,
 operations,

properties, assets,  or  condition  (financial  or  otherwise)  of  SNO;



(b)

SNO has  not  (i)  amended  its  Certificate  of  Incorporation  since
 formation;  (ii)  declared

or made,  or  agreed  to  declare  or  make,  any  payment  of  dividends  or
 distributions  of  any  assets  of  any

kind whatsoever  to  stockholders  or purchased  or redeemed,  or  agreed  to
 purchase  or redeem,  any  of  its

shares;  (iii)  made  any  material  change  in  its  method  of  management,
 operation  or  accounting;  (iv)

entered  into any  other  material  transaction other  than sales  in  the
 ordinary  course  of  its  business; or  (v)

made  any  increase  in  or  adoption  of  any  profit  sharing,  bonus,
 deferred  compensation,  insurance,

pension, retirement,  or  other  employee  benefit  plan,  payment, or
 arrangement  made  to,  for,  or  with  its

officers, directors,  or  employees; and



(c)

SNO has  not  (i)  granted  or  agreed  to  grant  any  options,  warrants  or
 other  rights  for  its

stocks,  bonds or  other  corporate securities  calling  for  the  issuance
 thereof, (ii)  borrowed  or  agreed  to

borrow  any  funds  or  incurred,  or  become  subject  to,  any  material
 obligation  or  liability  (absolute  or

contingent)  except  as disclosed  herein  and  except  liabilities  incurred
 in the  ordinary  course  of  business;

sold  or  transferred,  or  agreed  to  sell  or  transfer,  any  of  its
 assets,  properties,  or  rights  or  canceled,  or

agreed  to  cancel,  any  debts  or  claims;  or  (iv)  issued,  delivered,  or
 agreed  to  issue  or  deliver  any  stock,

bonds or  other  corporate securities including  debentures  (whether
 authorized  and  unissued  or  held  as

treasury  stock)  except  in  connection  with  this Agreement.



Section 1.08

Litigation   and   Proceedings.   There   are   no   actions,   suits,
  proceedings,   or

investigations pending or, to the knowledge of SNO after reasonable
investigation, threatened by or against SNO or

affecting   SNO   or   its   properties,   at   law   or   in   equity,   before
  any   court   or   other  governmental   agency   or

instrumentality, domestic or foreign, or before any arbitrator of any kind. SNO
does not have any knowledge of any

- 3 -



--------------------------------------------------------------------------------





material  default on its part with respect to any judgment, order, injunction,
decree, award, rule, or regulation of any

court,  arbitrator,  or  governmental  agency  or  instrumentality  or  of  any
 circumstances  which,  after  reasonable

investigation,  would result in the discovery of such a default.



Section 1.09

Contracts.



(a)

All    “material”    contracts,    agreements,    franchises,    license
   agreements,    debt

instruments  or  other  com mitment s  to  wh ich  SNO  is  a  part y  or  by
 wh ich  it  or  any  of  its  assets ,

pro du cts ,  techn olog y,  or  pro perti es  are  bound  other than  tho se
 incurred  in the  ordi nary  course  of

business  have  been  previously  disclosed  to  the  Company  or  the  SNO
 Shareholders.  A  “material”

contract, agreement, franchise, license agreem ent , debt  instrument  or com
mitment  is on e which  (i)

will remain  in  effect for more than  six  (6)  months  aft er the  date  of
 this  Ag reem ent  or  (ii) involves

aggregate  obligation s  of at least ten  tho usand  dollars ($10,000);



(b)

All  contracts,  agreements,  franchises,  license  agreements,  and  other
 commitments  to

which  SNO  is  a party  or  by  which  its  properties  are  bound  and  which
 are  material  to  the  operations  of

SNO taken as a whole  are valid and enforceable by SNO in all respects, except
as limited by bankruptcy

and  insolvency  laws  and  by  other  laws  affecting the rights  of  creditors
 generally; and



(c)

Except as previously  disclosed  to the Company or the SNO  Shareholders  or
reflected  in

the  most  recent  SNO  balance  sheet,  SNO  is  not  a  party  to  any  oral
 or  written  (i)  contract  for  the

employment  of any  officer or  employee;  (ii) profit  sharing, bonus, deferred
 compensation,  stock option,

severance  pay,  pension  benefit  or  retirement  plan,  (iii)  agreement,
 contract,  or  indenture  relating  to  the

borrowing  of  money,  (iv)  guaranty  of  any  obligation;  (vi)  collective
 bargaining  agreement;  or  (vii)

agreement  with  any  present  or  former  officer  or  director  of  SNO.



Section 1.10

Compliance With Laws and Regulations.  To the best of its knowledge, SNO has

complied  with  all  applicable  statutes  and  regulations  of  any  federal,
 state,  or  other governmental  entity  or  agency

thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations,

properties, assets, or condition of SNO or except to the extent that
noncompliance would not result in the occurrence

of any material liability for SNO.



Section 1.11

Approval  of  Agreement.   This  Agreement  has  been  duly  and  validly
 authorized

and executed and delivered on behalf of SNO and the SNO Shareholders and this
Agreement constitutes a valid and

binding agreement of SNO and the SNO Shareholders enforceable in accordance with
its terms.



Section 1.12

SNO  Schedules.   SNO  has  delivered  to  the  Company  the  following
 schedules,

which are collectively referred to as the “SNO Schedules” and which consist  of
separate schedules dated as of  the

date of execution of this Agreement, all certified by the President of SNO as
complete, true, and correct as of the date

of this Agreement in all material respects:



(a)

a  schedule  containing  complete  and  correct  copies  of  the  Articles  of
 Incorporation  of

SNO and the Bylaws, each as in effect as of the date of this Agreement;



(b)

a schedule containing the financial statements of SNO identified in paragraph
1.04(a);



(c)

a schedule setting forth any information, together with any required copies of
documents,

required to be disclosed in the Company Schedules by Sections 1.01 through 1.11.

SNO shall cause the SNO Schedules and the instruments and data delivered to the
Company hereunder to

be promptly updated after the date hereof up to and including the Closing Date.



Section 1.13

Valid  Obligation.    This  Agreement  and  all  agreements  and  other
 documents

executed  by  SNO  in  connection  herewith  constitute  the  valid  and
 binding  obligations  of  SNO,  enforceable  in

accordance with its or their terms, except as may be limited by bankruptcy,
insolvency, moratorium or other similar

- 4 -



--------------------------------------------------------------------------------





laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of

equitable remedies is subject to the discretion of the court before which any
proceeding therefore may be brought.



Section 1.14

Investment Representations.



(a)

Investment Purpose.  As of the date hereof, the SNO Shareholders understand and
agree

that  the  consummation  of  this  Agreement  including  the  delivery  of  the
 Exchange  Consideration  (as

hereinafter  defined)  to  the  SNO  Shareholders  in  exchange  for  the
 Securities  as  contemplated  hereby

constitutes the offer  and sale  of securities  under the  Securities  Act  of
 1933, as amended (the  “Securities

Act  ”) and applicable state statutes  and that the Securities are being
acquired for the SNO Shareholders’

own account and not with a present view towards the public sale or distribution
thereof, except pursuant to

sales  registered  or  exempted  from  registration  under  the  Securities
 Act;  provided,  however,  that  by

making  the  representations  herein,  the  SNO  Shareholders  do  not  agree
 to  hold  any  of  the  Exchange

Consideration for any minimum or other  specific term and reserves the right  to
dispose of the  Exchange

Consideration  at  any  time  in  accordance  with  or  pursuant  to  a
 registration  statement  or  an  exemption

under the Securities Act.



(b)

Accredited Investor Status.  Each of the SNO Shareholders is an “accredited
investor” as

that term is defined in Rule 501(a) of Regulation D (an “Accredited Investor”)
or a sophisticated investor

who has such  knowledge  and  experience in  financial  and  business  matters
 to  be  capable  of  evaluating

the merits  and risks of this Agreement and  the  underlying  transactions. Each
SNO Shareholder  has  been

furnished  with  all  documents  and  materials  relating  to  the  business,
 finances  and  operations  of  the

Company and its subsidiaries and information that such SNO Shareholder requested
and deemed material

to  making  an  informed  decision  regarding  this  Agreement  and  the
 underlying  transactions.



(c)

Reliance on Exemptions.  Each of the SNO Shareholders understands that the
Exchange

Consideration  is  being  offered  and  sold  to  the  SNO  Shareholders  in
 reliance  upon  specific  exemptions

from the registration requirements of United States federal and state securities
laws and that the Company

is   relying   upon   the   truth   and   accuracy   of,   and   the   SNO
  Shareholders’   compliance   with,   the

representations, warranties, agreements, acknowledgments and understandings of
 the SNO Shareholders

set  forth  herein  in  order  to  determine  the  availability  of  such
 exemptions  and  the  eligibility  of  the  SNO

Shareholders to acquire the Exchange Consideration.



(d)

Information.  The SNO Shareholders and its advisors, if any, have been furnished
with all

materials  relating  to  the  business,  finances  and  operations  of  the
 Company  and  materials  relating  to  the

offer and sale of the Exchange Consideration which have been requested by the
SNO Shareholders or its

advisors.   The  SNO  Shareholders  and  its  advisors,  if  any,  have  been
 afforded  the  opportunity  to  ask

questions  of  the  Company.   Notwithstanding  the  foregoing,  the  Company
 has  not  disclosed  to  the  SNO

Shareholders  any  material  nonpublic  information  and  will  not  disclose
 such  information  unless  such

information  is  disclosed  to  the  public  prior  to  or  promptly  following
 such  disclosure  to  the  SNO

Shareholders.   The  SNO  Shareholders  understands  that  its  investment  in
 the  Exchange  Consideration

involves a significant degree of risk. The SNO Shareholders is not aware of any
facts that may constitute

a breach of any of the Company's representations and warranties made herein.



(e)

Governmental Review.  Each of the SNO Shareholders understands that no United
States

federal  or  state  agency  or  any  other  government  or  governmental  agency
 has  passed  upon  or  made  any

recommendation or endorsement of the Exchange Consideration.



(f)

Transfer or Resale.  Each of the SNO Shareholders understands that (i) the sale
or re-sale

of  the  Exchange  Consideration  has  not  been  and  is  not  being
 registered  under  the  Securities  Act  or  any

applicable  state  securities  laws,  and  the  Exchange  Consideration  may
 not  be  transferred  unless (a) the

Exchange  Consideration  is  sold  pursuant  to  an  effective  registration
 statement  under  the  Securities  Act,

(b) the SNO Shareholders  shall have delivered to  the Company, at  the cost  of
the SNO Shareholders, an

opinion  of  counsel  that  shall  be  in  form,  substance  and  scope
 customary  for  opinions  of  counsel  in

comparable  transactions  to  the  effect  that  the  Exchange  Consideration
 to  be  sold  or  transferred  may  be

- 5 -



--------------------------------------------------------------------------------





sold  or  transferred  pursuant  to  an  exemption  from  such registration,
 which opinion shall  be  accepted  by

the  Company, (c) the  Exchange  Consideration  is  sold  or  transferred  to
 an  “affiliate”  (as  defined  in  Rule

144  promulgated  under  the  Securities  Act  (or  a  successor  rule)  (“Rule
 144”))  of  the  SNO  Shareholders

who agree to sell or otherwise transfer the Exchange Consideration only in
accordance with this Section

and who is an Accredited Investor, (d) the Exchange Consideration is sold
pursuant to Rule 144, or (e) the

Exchange  Consideration  is  sold  pursuant  to  Regulation  S  under  the
 Securities  Act  (or  a  successor  rule)

(“Regulation S”), and the SNO Shareholders shall have delivered to the Company,
at the cost of the SNO

Shareholders, an opinion of counsel that shall be in form, substance and scope
customary for opinions of

counsel in corporate transactions, which opinion shall be accepted by the
Company; (ii) any sale of such

Exchange Consideration made in reliance on Rule 144 may be made only in
accordance with the terms of

said  Rule  and  further,  if  said  Rule  is  not  applicable,  any  re-sale
 of  such  Exchange  Consideration  under

circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an

underwriter  (as  that  term  is  defined  in  the  Securities  Act)  may
 require  compliance  with  some  other

exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither the

Company nor any other person is under any obligation to register such Exchange
Consideration under the

Securities  Act  or  any state securities  laws  or to  comply with  the  terms
 and  conditions  of  any exemption

thereunder  (in  each  case).    Notwithstanding  the  foregoing  or  anything
 else  contained  herein  to  the

contrary, the Exchange Consideration may be pledged as collateral in connection
with a bona fide margin

account or other lending arrangement.



(g)

Legends.   Each  of  the  SNO  Shareholders  understand  that  the  shares  of
 the  Company’s

common  stock  that  comprise  the  Exchange  Consideration  (the  “Securities”)
 and,  until  such  time  as  the

Securities has been registered under the Securities Act may be sold pursuant to
Rule 144 or Regulation S

without any restriction as to the number of securities as of a particular date
that can then be immediately

sold, the  Securities  may bear  a restrictive legend in substantially the
following form (and a stop-transfer

order may be placed against transfer of the certificates for such Securities):

NEITHER  THE  ISSUANCE  AND  SALE  OF  THE  SECURITIES  REPRESENTED

BY THIS CERTIFICATE HAVE BEEN REGISTERED UNDER THE SECURITIES

ACT  OF  1933,  AS  AMENDED,  OR  APPLICABLE  STATE  SECURITIES  LAWS.

THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED

OR  ASSIGNED  (I)  IN  THE  ABSENCE  OF  (A)  AN  EFFECTIVE  REGISTRATION

STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933,

AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL

BE SELECTED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM,

THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS

SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

The  legend  set  forth  above  shall  be  removed  and  the  Company  shall
 issue  a  certificate  without

such  legend  to  the  holder  of  any  Securities  upon  which  it  is
 stamped,  if,  unless  otherwise  required  by

applicable  state  securities  laws,  (a)  the  Securities  are  registered  for
 sale  under  an  effective  registration

statement  filed  under  the  Securities  Act  or  otherwise  may  be  sold
 pursuant  to  Rule  144  or  Regulation  S

without any restriction as to the number of securities as of a particular date
that can then be immediately

sold, or (b) such holder provides  the Company with an opinion of counsel, in
form, substance and scope

customary for opinions of counsel in comparable transactions, to the effect that
a public sale or transfer of

such Exchange Shares may be made without registration under the Securities Act,
which opinion shall be

accepted by the Company so that the sale or transfer is effected.  Each of the
SNO Shareholders agrees to

sell all Securities, including those represented by a certificate(s) from which
the legend has been removed,

in compliance with applicable prospectus delivery requirements, if any.



(h)

Residency.    Each  of  the  SNO  Shareholders  is  a  resident  of  the
 jurisdiction  set  forth

immediately below the SNO Shareholders’ name on the signature pages hereto or
provided separately to

the Company.

- 6 -



--------------------------------------------------------------------------------





Section 1.15      Leak Out Agreements.  Certain SNO Shareholders (including
Shannon Masjedi)

shall agree to execute leak out agreements whereby beginning twelve months
following the Closing Date,

they will not sell more than three percent (3%) of their holdings in any ninety
(90) day period for the first

twelve months.

ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY

As an inducement to, and to obtain the reliance of SNO and the SNO Shareholders,
except as set forth in

the Company Schedules (as hereinafter defined), the Company represents and
warrants, as of the date hereof and

as of the Closing Date, as follows:



Section 2.01

Organization.  The Company is a corporation duly organized, validly existing,
and

in good standing under the laws of the State of Delaware and has the corporate
power and is duly authorized under all

applicable  laws,  regulations,  ordinances,  and  orders  of  public
 authorities  to  carry  on  its  business  in  all  material

respects as it is now being conducted.   Included in the  Company Schedules are
complete and correct copies of the

articles of incorporation and bylaws of the Company as in effect on the date
hereof. The execution and delivery of

this  Agreement  does  not,  and  the  consummation  of  the  transactions
 contemplated  hereby  will  not,  violate  any

provision of the Company’s articles of incorporation or bylaws.  The Company has
taken all action required by law,

its articles of incorporation, its bylaws, or otherwise to authorize the
execution and delivery of this Agreement, and

the  Company  has  full  power,  authority,  and  legal  right  and  has  taken
 all  action  required  by  law,  its  articles  of

incorporation, bylaws, or otherwise to consummate the transactions herein
contemplated.



Section 2.02

Capitalization.   At  Closing,  the Company’s authorized  capitalization will
 consist

of (a) 100,000,000 shares of common stock, par value $0.01 per share (“the
Company Common Stock”), of which

25,387,000 shares will be issued and outstanding, and (b) 10,000,000 shares of
preferred stock, par value $0.01 per

share, of  which 1,000,000  is Series E Preferred Stock,  par  value $0.01 per
 share  (with a 10 to  1 voting preference

over  common  stock),  of  which  1,000,000  will  be  issued  and  outstanding.
  The  Series  E  Preferred  Stock  is  not

convertible into any other class of stock of the Company and has no preference
to dividends or liquidation rights. All

issued  and  outstanding  shares  are  legally  issued,  fully  paid,  and
 non-assessable  and  not  issued  in  violation  of  the

preemptive or other rights of any person.



Section 2.03

Subsidiaries and Predecessor  Corporations.  The Company (which was formerly

known  as  American  Eagle  Group,  Inc.,  which  was  formerly  known  as  AOA
 Corporation)  does  not  have  any

predecessor  corporation(s),  no  subsidiaries,  and  does  not  own,
 beneficially  or  of  record,  any  shares  of  any  other

corporation.



Section 2.04

SEC  Reports  and  Compliance.



(a)

The  Company  has  filed  all reports  required  to  be  filed  by  it  by  the
 Securities  Exchange

Act  of  1934, as  amended.



(b)

The  Company  is  not  an  investment  company  within  the  meaning of  Section
 3  of  the

Investment  Company  Act  of  1940, as  amended.



(c)

The  shares  of  Company  Common  Stock  are  quoted  on  the  OTC  Markets
 Group  –

OTCQB Tier (the “OTC Markets”) under the symbol “PACV” and Company is, and has
no reason to believe that

it  will  not  in  the  foreseeable  future  continue  to  be,  in  compliance
 in  all  material  respects  with  all  rules  and

regulations  of  the  OTC  Markets  applicable  to  it  and  the  Company Common
 Stock.  The  issuance  of  Company

Common  Stock  under  this  Agreement  does  not  contravene  the  rules  and
 regulations  of  the  trading  market  on

which  the  Company  Common  Stock  is  currently  listed  or  quoted,  and  no
 approval  of  the  stockholders   of

Company  is  required  for  Company  to  issue  and  deliver  the  Company
 Common  Stock  contemplated  by  this

Agreement.

- 7 -



--------------------------------------------------------------------------------









(d)

Between  the  date  hereof  and  the  Effective  Time,  Company  shall  continue
 to  satisfy  the

filing requirements  of the Exchange  Act  and all other requirements  of
 applicable  securities laws and  of the  OTC

Markets.



(e)

The  Company  SEC Documents  include  all  certifications  and  statements
 required  of  it,

if any, by (i) Rule  13a-14 or  15d-14 under the Exchange Act, and (ii) 18
U.S.C.  Section 1350 (Section 906 of the

Sarbanes-Oxley  Act  of  2002),  and  each  of  such  certifications  and
 statements  contain  no  qualifications  or

exceptions  to the  matters  certified therein  other  than  a knowledge
 qualification, permitted  under  such provision,

and have not been modified  or’ withdrawn  and neither Parent  nor any of its
officers has received  any  notice from

the  Commission  questioning  or challenging the accuracy, completeness,  form
or manner  of  filing or  submission

of  such  certifications  or  statements.



Section 2.05

Information.     The   information   concerning   the   Company   set   forth
  in   this

Agreement and the Company Schedules is complete and accurate in all material
respects and does not contain any

untrue statements of a material fact or omit to state a material fact required
to make the statements made, in light of

the  circumstances  under  which  they  were  made,  not  misleading.   In
 addition,  the  Company  has  fully  disclosed  in

writing  to  the  SNO  Shareholders  (through  this  Agreement  or  the  Company
 Schedules)  all  information  relating  to

matters involving the Company or its assets or its present or past operations or
activities which (i) indicated or may

indicate, in the aggregate, the existence of a greater than $10,000 liability,
(ii) have led or may lead to a competitive

disadvantage on the part of the Company or (iii) either alone or in aggregation
with other information covered by this

Section, otherwise have led or may lead to a material adverse effect on the
Company, its assets, or its operations or

activities  as  presently  conducted  or  as  contemplated  to  be  conducted
 after  the  Closing  Date,  including,  but  not

limited  to,  information  relating  to  governmental,  employee,
 environmental,  litigation  and  securities  matters  and

transactions with affiliates.



Section 2.06

Options  or  Warrants.    There  are  no  options,  warrants,  convertible
 securities,

subscriptions,  stock  appreciation  rights,  phantom  stock  plans  or  stock
 equivalents  or  other  rights,  agreements,

arrangements  or  commitments  (contingent  or  otherwise)  of  any  character
 issued  or  authorized  by  the  Company

relating  to  the  issued  or  unissued  capital  stock  of  the  Company
 (including,  without  limitation,  rights  the  value  of

which  is  determined  with  reference  to  the  capital  stock  or  other
 securities  of  the  Company)  or  obligating  the

Company to issue or sell any shares of capital stock of, or options, warrants,
convertible securities, subscriptions or

other  equity  interests  in,  the  Company.    There  are  no  outstanding
 contractual  obligations  of  the  Company  to

repurchase, redeem or otherwise acquire any shares of the Company Common Stock
of the Company or to pay any

dividend or make any other distribution in respect thereof or to provide funds
to, or make any investment (in the form

of a loan, capital contribution or otherwise) in, any person.



Section 2.07

Absence  of  Certain  Changes  or  Events.    Since  June  30,  2015  and
 except  as

disclosed in the SEC Reports:



(a)

there has not been (i) any material adverse change in the business, operations,
properties,

assets or condition of the Company or (ii) any damage, destruction or loss to
the Company (whether or not covered

by  insurance)  materially  and  adversely  affecting  the  business,
 operations,  properties,  assets  or  condition  of  the

Company;



(b)

the  Company  has  not  (i)  amended  its  certificate  of  incorporation  or
 bylaws  except  as

required  by  this  Agreement;  (ii)  declared  or  made,  or  agreed  to
 declare  or  make  any  payment  of  dividends  or

distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase

or  redeem,  any  of  its  capital  stock;  (iii)  waived  any  rights  of
 value  which  in  the  aggregate  are  outside  of  the

ordinary course of business or material considering the business of  the
Company; (iv) made any material change

in its method of management, operation, or accounting; (v) entered into any
transactions or agreements other than

in  the  ordinary  course  of  business;  (vi)  made  any  accrual  or
 arrangement  for  or  payment  of  bonuses  or  special

compensation of any kind or any severance or  termination pay to any present or
former officer or employee; (vii)

increased the rate of compensation payable or to become payable by it to any of
its officers or directors or any of

its  salaried  employees  whose  monthly  compensation  exceed  $1,000;  or
  (viii)  made  any  increase  in  any  profit

- 8 -




--------------------------------------------------------------------------------




sharing, bonus, deferred compensation, insurance, pension, retirement, or other
employee benefit plan, payment,

or arrangement, made to, for or with its officers, directors, or employees;



(c)

The Company has not (i) granted or agreed to grant any options, warrants, or
other rights

for its stock, bonds, or other corporate securities calling for the issuance
thereof; (ii) borrowed or agreed to borrow

any  funds  or  incurred,  or  become  subject  to,  any  material  obligation
 or  liability  (absolute  or  contingent)  except

liabilities  incurred  in  the  ordinary  course  of  business;  (iii)  paid  or
 agreed  to  pay  any  material  obligations  or

liabilities  (absolute  or  contingent)  other  than  current  liabilities
 reflected  in  or  shown  on  the  most  recent  the

Company  balance  sheet  and  current  liabilities  incurred  since  that  date
 in  the  ordinary  course  of  business  and

professional   and   other   fees   and  expenses  in  connection   with  the
  preparation   of   this   Agreement   and  the

consummation of the transaction contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of

its assets, properties, or rights (except  assets, properties, or rights not
 used or useful  in its business which, in the

aggregate have a value of less than $1,000), or canceled, or agreed to cancel,
any debts or claims (except debts or

claims  which  in  the  aggregate  are  of  a  value  less  than  $1,000);  (v)
 made  or  permitted  any  amendment  or

termination  of  any  contract,  agreement,  or  license  to  which  it  is  a
 party  if  such  amendment  or  termination  is

material,  considering  the  business  of  the  Company;  or  (vi)  issued,
 delivered  or  agreed  to  issue  or  deliver,  any

stock,  bonds  or  other  corporate  securities  including  debentures  (whether
 authorized  and  unissued  or  held  as

treasury stock), except in connection with this Agreement; and



(d)

to  its  knowledge,  the  Company  has  not  become  subject  to  any  law  or
 regulation  which

materially and adversely affects, or in the future, may adversely affect, the
business, operations, properties, assets

or condition of the Company.



Section 2.08

Litigation   and   Proceedings.      There   are   no   actions,   suits,
  proceedings   or

investigations pending or, to the knowledge of the Company after reasonable
investigation, threatened by or against

the Company or affecting the Company or its properties, at law or in equity,
before any court or other governmental

agency  or  instrumentality,  domestic  or  foreign,  or  before  any
 arbitrator  of  any  kind  except  as  disclosed  in  the

Company Schedules.  The Company has no knowledge of any default on its part with
respect to any judgment, order,

writ, injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality

or any circumstance which after reasonable investigation would result in the
discovery of such default.



Section 2.09

Contracts.



(a)

The Company is not a party to, and its assets, products, technology and
properties are not

bound by, any leases, contract, franchise, license agreement, agreement, debt
instrument, obligation, arrangement,

understanding or other commitments whether such agreement is in writing or oral
(“Contracts”).



(b)

The  Company  is  not  a  party  to  or  bound  by,  and  the  properties  of
 the  Company  are  not

subject to any Contract, agreement, other commitment or instrument; any charter
or other corporate restriction; or

any judgment, order, writ, injunction, decree, or award; and



(c)

The Company is not a party to any oral or written (i) contract for the
employment of any

officer  or  employee;  (ii)  profit  sharing,  bonus,  deferred  compensation,
 stock  option,  severance  pay,  pension

benefit or retirement plan, (iii) agreement, contract, or indenture relating to
the borrowing of money, (iv) guaranty

of  any  obligation,  (vi)  collective  bargaining  agreement;  or  (vii)
 agreement  with  any  present  or  former  officer  or

director of the Company.



Section 2.10

No  Conflict  With  Other  Instruments.   The  execution  of  this  Agreement
 and  the

consummation  of  the  transactions  contemplated  by  this  Agreement  will
 not  result  in  the  breach  of  any  term  or

provision  of,  constitute  a  default  under,  or  terminate,  accelerate  or
 modify  the  terms  of,  any  indenture,  mortgage,

deed of trust, or other material agreement or instrument to which the Company is
a party or to which any of its assets,

properties or operations are subject.



Section 2.11

Compliance  With  Laws  and  Regulations.   The  Company  has  complied  with
 all

United  States federal,  state or  local  or  any applicable  foreign  statute,
 law,  rule,  regulation,  ordinance,  code,  order,

- 9 -



--------------------------------------------------------------------------------





  judgment, decree or any other applicable requirement or rule of law (a “Law”)
applicable to the Company and the

operation of its business.  This compliance includes, but is not limited to, the
filing of all reports to date with federal

and state securities authorities.



Section 2.12

Approval of Agreement.  The Board of Directors of the Company has authorized

the execution and delivery of this Agreement by the Company and has approved
this Agreement and the transactions

contemplated hereby.



Section 2.13

Material  Transactions  or  Affiliations.    Except  as  disclosed  herein  and
 in  the

Company Schedules, there exists no contract, agreement or arrangement between
the Company and any predecessor

and  any  person  who  was  at  the  time  of  such  contract,  agreement  or
 arrangement  an  officer,  director,  or  person

owning of record or known by the Company to own beneficially, 5% or more of the
issued and outstanding common

stock of the Company and which is to be performed in whole or in part after the
date hereof or was entered into not

more than three years prior to the date hereof.   Neither any officer, director,
nor 5% Shareholders of the Company

has, or has had since inception of the Company, any known interest, direct or
indirect, in any such transaction with

the  Company  which  was  material  to  the  business  of  the  Company.   The
 Company  has  no  commitment,  whether

written  or  oral,  to  lend  any  funds  to,  borrow  any  money  from,  or
 enter  into  any  other  transaction  with,  any  such

affiliated person.



Section 2.14

The Company Schedules.  The Company has delivered to the SNO Shareholders

the  following  schedules,  which  are  collectively  referred  to  as  the
 “Company  Schedules”  and  which  consist  of

separate  schedules,  which  are  dated  the  date  of  this  Agreement,  all
 certified  by  the  chief  executive  officer  of  the

Company to be complete, true, and accurate in all material respects as of the
date of this Agreement.



(a)

a schedule containing complete and accurate copies of the certificate of
incorporation, as

amended,  and bylaws of the Company as in effect as of the date of this
Agreement;



(b)

a schedule setting forth any information, together with any required copies of
documents,

required to be disclosed in the Company Schedules by Sections 2.01 through 2.13.

The  Company  shall  cause  the  Company  Schedules  and  the  instruments  and
 data  delivered  to  the  SNO

Shareholders hereunder to be promptly updated after the date hereof up to and
including the Closing Date.



Section 2.15

Valid  Obligation.    This  Agreement  and  all  agreements  and  other
 documents

executed  by  the  Company  in  connection  herewith  constitute  the  valid
 and  binding  obligation  of  the  Company,

enforceable in accordance with its or their terms, except as may be limited by
bankruptcy, insolvency, moratorium or

  other  similar  laws  affecting  the  enforcement  of  creditors’  rights
 generally  and  subject  to  the  qualification  that  the

availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may

be brought.



Section 2.16

Financial   Statements.     The   balance   sheets   and   statements   of
  operations,

stockholders’  equity  and  cash  flows  contained  in  the  Company  SEC
 Documents  (a)  comply  as  to  form  in  all

material  respects  with  applicable  accounting  requirements  and  rules  and
 regulations  of  the  Commission  with

respect thereto, have been prepared in accordance with U. S. GAAP applied on a
basis consistent with prior periods

(and,  in  the  case  of  unaudited  financial  information,  on  a  basis
 consistent  with  year-end  audits),  (c)  are  in

accordance with the books and records  of the Company and (d) present  fairly in
all material  respects the financial

condition  of  the  Company  at  the  dates  therein  specified  and the results
 of  its  operations  and  changes  in  financial

position  for  the periods therein  specified.



Section 2.17

Shell Company. The Company is not now nor has it ever been a “shell company”

as that term is defined in Reg. 405 of the Securities Act of  1933, as amended.



Section 2.18

DTC Eligible. The Company’s Common Stock is DTC eligible and is not subject

to  any  outstanding  DTC  “chills”  or  “freezes”.

- 10 -



--------------------------------------------------------------------------------









Section 2.19

Anti-Dilution. To prevent dilution, for a period of two (2) years after the
Closing

Date, the Company shall set a minimum purchase price (“floor price”) of $0.50
per share of the Company Common

Stock  for  all  new  share  issuances  of  the  Company  Common  Stock.   In
 other  words,  upon  consummation  of  the

Exchange, the Company shall not issue shares of Company Common Stock at  a
purchase price of less than $0.50

per share or issue options with an exercise price of less than $0.50 per share.



Section 2.20

Piggyback  Registration  Rights.   The  Exchange  Shares  and  Other  Issued
 Shares

shall have piggyback registration rights.

ARTICLE III

SHARE EXCHANGE



Section 3.01

The Exchange and Other Issuance.  On the terms and subject to the conditions set

forth in this Agreement, on the Closing Date (as defined in Section 3.02), the
SNO Shareholders listed in Composite

Exhibit A, representing an aggregate of at least 21,285,000 and up to 21,500,000
shares of SNO’s Class A Common

Stock  (“SNO  Class  A  Common  Stock”)  and  1,000,000  shares  of  SNO’s
 Class  B  Common  Stock  (“SNO  Class  B

Common  Stock”;  together  with  “SNO  Class  A  Common  Stock”,  referred  to
 herein  as  “SNO  Common  Stock”)

(collectively, representing at least 99% and up to 100% of SNO’s issued and
outstanding common stock), upon their

agreement, shall sell, assign, transfer and deliver to the Company, free and
clear of all liens, pledges, encumbrances,

charges, restrictions or known claims of any kind, nature, or description, all
of the shares of SNO held by them as set

forth  on  Composite  Exhibit  A;  the  objective  of  such  purchase  (the
 “Exchange”)  being  the  acquisition  by  the

Company of at least 99% and up to 100% of the issued and outstanding shares of
SNO Class A Common Stock and

100%  of  the  issued  and outstanding shares  of  SNO  Class  B  Common  Stock.
  In  exchange  for  the transfer  of  such

securities by the SNO  Shareholders  as set  forth on Composite  Exhibit  A,
 the Company shall  deliver  to each such

SNO  Shareholder  one  (1)  share  (the  “Exchange  Shares”)  of  the  Company’s
 common  stock  (“Company  Common

  Stock”) for each share of their SNO Common Stock (an aggregate of at least
22,285,000 and up to 22,500,000 shares

of  the  Company  Common  Stock).  Simultaneously,  the  Company  shall  issue
 an  aggregate  of  2,500,000  shares

  (“Other  Issued  Shares”)  of  the  Company  Common  Stock  (“Other
 Issuance”)  to  certain  other  persons  (“Other

Persons”) as set forth in Exhibit B in exchange for, among other things, the
forgiveness of the total debt to date owed

by  the  Company  to  Danzig  Ltd  (which  is  an  affiliate  of  Elliott
 Foxcroft)  in  the  approximate  amount  of  $20,522.

After  the  Exchange,  Other  Issuance  and  other  transactions  set  forth
 herein  have  been  completed,  the  SNO

shareholders  will  own at least 22,285,000 and up to 22,500,000 restricted
 shares of  Company  Common Stock  or

ap pro x im ate ly  89%  of the  total outstanding shares of Com pany  Com m on
 Stock. Upon  completion  of  the

issuance  of  at  least  22,285,000  and  up  to  22,500,000  shares  of  the
 Com pany  Com m on  Stock  to  the  SNO

Shareholders and  2,500,000 shares  of  Company  Common  Stock to  the Other
 Persons,  there  will  be  a  total  of

at  least  25,172,000  and  up  to  25,387,000  shares  of  the  Company
  Common  Stock  outstanding  and  1,000,000

shares  of  the  Company ’s  Series  E  Preferred  Stock  outstanding.  No
 other  securities  of  the  Company  will  be

outstanding.     The  Exchange   Shares  are  hereinafter   referred   to  as
 the   “Exchange   Consideration”   or  the

  “Securities”. At the  Closing, the  SNO  Shareholders shall,  on  surrender
 of  their  certificates  representing  their

SNO  shares  to  the  Company  or  its  registrar  or  transfer agent,  be
 entitled  to receive  a certificate  or  certificates

evidencing their  ownership  of the  Exchange  Shares.



Section 3.02

Closing.   The closing (“Initial  Closing”)  of  the transactions contemplated
by this

Agreement shall occur following completion of the conditions set forth in
Articles V and VI, and upon delivery of

the  Exchange Consideration as described in Section 3.01 herein. The  Initial
 Closing shall  take place at  a  mutually

agreeable  time  and  place  and  is  anticipated  to  close  by  no  later
 than  August  31,  2015,  but  in  no  event  before  this

Agreement  has  been  signed  by  SNO  Shareholders  holding  at  least  80%  of
 the  shares  of  SNO  common  stock

outstanding (the “Initial Closing Date”).  Subsequent to the Initial Closing
Date, the Company may complete one or

more  additional  Closings  to  complete  the  exchanges  provided  for  in
 this  Agreement  to  allow  the  Company  to

complete the acquisition of at least 99% and up to 100% of the SNO common stock
for a period of up to 30 days after

the Initial Closing Date.  Each closing that occurs after the Initial Closing
Date, along with the Initial Closing shall be

  collectively be referred to as the “Closing” or “Closing Date”.

- 11 -



--------------------------------------------------------------------------------









Section 3.03

Series  E  Preferred  Stock  Transfer.   Concurrently  with  the  Initial
 Closing  of  the

transactions  contemplated  by  this  Agreement,  Brett  Bartolami  will  sell
 all  of  his  1,000,000  shares  of  Series  E

Preferred Stock, par value $0.01 per share, of the Company to Shannon Masjedi
for an aggregate purchase price of

$100.



Section 3.04

Closing   Events.     At   the   Closing,   the   Company   and   SNO   shall
  execute,

acknowledge,  and  deliver  (or  shall  ensure  to  be  executed,  acknowledged,
 and  delivered),  any  and  all  certificates,

opinions,  financial  statements,  schedules,  agreements,  resolutions,
 rulings  or  other  instruments  required  by  this

Agreement  to  be  so  delivered  at  or  prior  to  the  Closing,  together
 with  such  other  items  as  may  be  reasonably

requested by the parties hereto and their respective legal counsel in order to
effectuate or evidence the transactions

contemplated hereby.



Section 3.05

Termination.      This   Agreement   may   be   terminated   by   each   of
  the   SNO

Shareholders or the Company only (a) in the event that the Company or SNO do not
meet the conditions precedent

set forth in Articles V and VI or (b) if the Initial Closing has not occurred by
August 31, 2015.  If this Agreement is

terminated pursuant to this section, this Agreement shall be of no further force
or effect as to any party hereto, and no

obligation, right or liability shall arise hereunder.

Notwithstanding  the  foregoing  or  anything  herein  to  the  contrary,  if,
 after  signing  this

Agreement, SNO elects not to consummate the Exchange with the Company under the
terms herein, and

preconditioned on the Company having performed its obligations through the date
of SNO’s termination

of the Exchange, a payment of Two Hundred and Fifty Thousand Dollars
(US$250,000) will become due

and payable from SNO to the Company. This breakup fee, or termination fee, is
required to compensate

the  Company  of  the  time  and  resources  that  the  Company  used  to
 facilitate  the  transactions  hereunder

and is the exclusive remedy to the Company under this Agreement in the event of
a breach by SNO.

ARTICLE IV

SPECIAL COVENANTS



Section 4.01

Access to Properties and Records.  The Company and SNO will each afford to the

officers and authorized representatives of the other full access to the
properties, books and records of the Company

or SNO, as the case may be, in order that each may have a full opportunity to
make such reasonable investigation as

it shall desire to make of the affairs of the other, and each will furnish the
other with such additional financial and

operating data and other information as to the business and properties of the
Company or SNO, as the case may be,

as the other shall from time to time reasonably request.  Without limiting the
foregoing, as soon as practicable after

the end of each fiscal quarter (and in any event through the last fiscal quarter
prior to the Closing Date), each party

shall provide the other with quarterly internally prepared and unaudited
financial statements.



Section 4.02

Delivery  of  Books  and  Records.    At  the  Closing,  SNO  shall  deliver  to
 the

Company, the originals of the corporate minute books, books of account,
contracts, records, and all other  books or

documents of SNO now in the possession of SNO or its representatives.



Section 4.03

Third   Party   Consents   and   Certificates.     The   Company   and   SNO
  agree   to

cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions

herein contemplated.



Section 4.04

Actions  Prior  to  Closing.  From  and  after  the  date  hereof  until  the
 Closing  Date

and except as set forth in the Company Schedules or SNO Schedules or as
permitted or contemplated by

this Agreement, the Company (subject to paragraph (d) below) and SNO
respectively, will each:



(a)

carry on its business in substantially the same manner as it has heretofore and
as disclosed

in the Company OTC Reports;



(b)

maintain  and  keep  its  properties  in  states  of  good  repair  and
 condition  as  at  present,

except for depreciation due to ordinary wear and tear and damage due to
casualty;

- 12 -



--------------------------------------------------------------------------------





(c)

maintain  in  full  force  and  effect  insurance  comparable  in  amount  and
 in  scope  of

coverage to that now maintained by it;



(d)

perform in all material respects all of its obligations under material
contracts, leases, and

instruments relating to or affecting its assets, properties, and business;



(e)

use its best  efforts to  maintain and  preserve  its business  organization
intact, to retain its

key employees, and to maintain its relationship with its material suppliers and
customers; and



(f)

fully comply with and perform in all material respects all obligations and
duties imposed

on  it  by  all  federal  and  state  laws  (including  without  limitation,
 the  federal  securities  laws)  and  all  rules,

regulations, and orders imposed by federal or state governmental authorities.



(g)

from  and  after  the  date  hereof  until  the  Closing  Date,  except  as
 required  by  this

agreement neither the Company nor SNO will:



(i)

make   any   changes   in   their   Certificates   of   Incorporation,
  certificates   or

certificates  of  incorporation  or  bylaws  except  as  contemplated  by  this
 Agreement  including  a

name change;



(ii)

take any action described in Section 1.07 in the case of SNO or in Section 2.07,
in

the case of the Company (all except as permitted therein or as disclosed in the
applicable party’s

schedules);



(iii)

enter  into  or  amend  any  contract,  agreement,  or  other  instrument  of
 any  of  the

types  described  in  such  party’s  schedules,  except  that  a  party  may
 enter  into  or  amend  any

contract, agreement,  or  other  instrument  in the  ordinary course  of
 business  involving the sale of

goods or services; or



(iv)

sell  any  assets  or  discontinue  any  operations,  sell  any shares  of
 capital  stock  or

conduct any similar transactions other than in the ordinary course of business
except as disclosed

in the Company OTC Reports.

ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

The  obligations  of  the  Company  under  this  Agreement  are  subject  to
 the  satisfaction,  at  or  before  the

Closing Date, of the following conditions:



Section 5.01

Accuracy    of    Representations    and    Performance    of    Covenants.

The

representations  and  warranties  made  by  SNO  and  the  SNO  Shareholders  in
 this  Agreement  were  true  when  made

and shall be true at the Closing Date with the same force and effect as if such
representations and warranties were

made  at  and  as  of  the  Closing  Date  (except  for  changes  therein
 permitted  by  this  Agreement).   SNO  shall  have

performed or complied with all covenants and conditions required by this
Agreement to be performed or complied

with  by  SNO  prior  to  or  at  the  Closing.   The  Company  shall  be
 furnished  with  a  certificate,  signed  by  a  duly

authorized executive officer of SNO and dated the Closing Date, to the foregoing
effect.



Section 5.02

Officer’s  Certificate.   The Company  shall  have  been  furnished  with  a
 certificate

dated the Closing Date and signed by a duly authorized officer  of  SNO to the
effect  that  no litigation, proceeding,

investigation, or inquiry is pending, or to the best knowledge of SNO
threatened, which might result in an action to

enjoin  or  prevent  the  consummation  of  the  transactions  contemplated  by
 this  Agreement,  or,  to  the  extent  not

disclosed in the SNO Schedules, by or against SNO, which might result in any
material adverse change in any of the

assets, properties, business, or operations of SNO.

- 13 -



--------------------------------------------------------------------------------



Section 5.03

Good Standing.  The Company shall have received a certificate of good standing

from  the  Secretary  of  State  of  Florida  or  other  appropriate  office,
 dated  as  of  a  date  within  ten  days  prior  to  the

Closing Date certifying that SNO is in good standing as a corporation in the
State of Delaware.



Section 5.04

Minimum  SNO  Shareholders.   This  Agreement  shall  have  been  signed  by
 the

holders of not less than 100% of the SNO common stock, including voting power,
of SNO, unless a lesser number is

agreed to by the Company.



Section 5.05

No Governmental Prohibition.  No order, statute, rule, regulation, executive
order,

injunction, stay, decree, judgment or restraining order shall have been enacted,
entered, promulgated or enforced by

any  court  or  governmental  or  regulatory  authority  or  instrumentality
 which  prohibits  the  consummation  of  the

transactions contemplated hereby.



Section 5.06

Consents.   All   consents,   approvals,   waivers   or   amendments   pursuant
  to   all

contracts,  licenses,  permits,  trademarks  and  other  intangibles  in
 connection  with  the  transactions  contemplated

herein,  or  for  the continued operation of  SNO  after the Closing Date  on
 the  basis  as  presently operated  shall  have

been obtained.



Section 5.07

Other Items.



(a)

The  Company  shall  have  received  a  list  containing  the  name,  address,
 and  number  of

shares held by the SNO Shareholders as of the date of Closing, certified by an
executive officer of SNO as being

true, complete and accurate; and



(b)

The  Company  shall  have  received  such  further  opinions,  documents,
 certificates  or

instruments relating to the transactions contemplated hereby as the Company may
reasonably request.



(c)

The  Company  shall  have  received  the  SNO  Financial  Statements  as
 provided  for  in

Sections 1.04(a) and (b).

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF SNO

AND THE SNO SHAREHOLDERS

The  obligations  of  SNO  and  each  of  the  SNO  Shareholders  under  this
 Agreement  are  subject  to  the

satisfaction of the Company, or each SNO Shareholder, as the case may be, at or
before the Closing Date, of the

following conditions:



Section 6.01

Accuracy    of    Representations    and    Performance    of    Covenants.

The

representations and warranties made by the Company in this Agreement were true
when made and shall be true as of

the Closing Date (except for changes therein permitted by this Agreement) with
the same force and effect as if such

representations  and  warranties  were  made  at  and  as  of  the  Closing
 Date.   Additionally,  the  Company  shall  have

performed and complied with all covenants and conditions required by this
Agreement to be performed or complied

with by the Company.



Section 6.02

Officer’s  Certificate.   SNO  shall  have  been  furnished  with  certificates
 dated  the

Closing  Date  and  signed  by  duly  authorized  executive  officers  of  the
 Company,  to  the  effect  that  no  litigation,

proceeding, investigation or inquiry is pending, or to the best knowledge of
 the Company threatened, which might

result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement  or, to

the extent not disclosed in the Company Schedules, by or against the Company,
which might result in any material

adverse change in any of the assets, properties or operations of the Company.



Section 6.03

Good Standing.   SNO shall have received a certificate of good standing from the

Secretary of State of Delaware or other appropriate office, dated as of a date
within ten days prior to the Closing Date

- 14 -



--------------------------------------------------------------------------------





certifying that the Company is in good standing as a corporation in the State of
Nevada and has filed all tax returns

required to have been filed by it to date and has paid all taxes reported as due
thereon.



Section 6.04

No Governmental Prohibition.  No order, statute, rule, regulation, executive
order,

injunction, stay, decree, judgment or restraining order shall have been enacted,
entered, promulgated or enforced by

any  court  or  governmental  or  regulatory  authority  or  instrumentality
 which  prohibits  the  consummation  of  the

transactions contemplated hereby.



Section 6.05

Approval   by   the   Company   Board   of   Directors   and  its  Shareholders.
    The

Company’s board of directors shall have approved the Exchange and Other Issuance
(the “Corporate Actions”).



Section 6.06

Consents.     All  consents,  approvals,  waivers  or   amendments  pursuant
  to  all

contracts,  licenses,  permits,  trademarks  and  other  intangibles  in
 connection  with  the  transactions  contemplated

herein, or for the continued operation of the Company after the Closing Date on
the basis as presently operated shall

have been obtained including approval of the Corporate Actions by FINRA.



Section 6.07

Shareholder Report

The   SNO   Shareholders   shall   receive   a   shareholder’s   report
  reflective   of   all   the   Company

shareholder’s which does not exceed 387,000 shares of the Company common stock
issued and outstanding as of the

day prior to the Closing Date and no shares of preferred stock outstanding
(except for the 1,000,000 shares of Series

E  Preferred  Stock,  par  value  $0.01  per  share,  of  the  Company
 currently owned  by  Brett  Bertolami,  which  will  be

purchased by Shannon Masjedi for an aggregate purchase price of $100 as provided
in Section 3.03 above).



Section 6.08

Other Items.



(a)

The  SNO  Shareholders  shall  have  received  further  opinions,  documents,
 certificates,  or

instruments relating to the transactions contemplated hereby as the SNO
Shareholders may reasonably request.



(b)

This Agreement shall have been executed by the holders of  at least 100% of the
shares of

SNO common stock.



(c)

Resignation of Current Directors and Officers. The current directors and
officers of

the Company shall have resigned from their positions as directors and officers
of the Company.



(d)

Appointment  of  New  Directors  and  Officers.   The  Company  shall  have
 appointed  Bob

Smith,  Shannon  Masjedi  and  Marc  Shenkman  as  directors  of  the  Company
 and  such  directors  shall  appoint  two

additional  directors  thereafter,  for  a  total  of  five  directors  on  the
 board.    In  addition,  the  Company  shall  have

appointed  the  following  individuals  as  new  officers  of  the  Company:
 Bob  Smith  as  Chief  Executive  Officer,

Shannon Masjedi as President and Secretary, and Marc Shenkman as Executive Vice
President.

ARTICLE VII

MISCELLANEOUS



Section 7.01

Brokers.   The  Company  and  SNO  agree  that  there  were  no  finders  or
 brokers

involved in bringing the parties together or who were instrumental in the
negotiation, execution or consummation of

this Agreement.   The Company and SNO each agree to indemnify the other against
 any claim by any third person

other  than  those  described  above  for  any  commission,  brokerage,  or
 finder’s  fee  arising  from  the  transactions

contemplated  hereby  based  on  any  alleged  agreement  or  understanding
 between  the  indemnifying  party  and  such

third person, whether express or implied from the actions of the indemnifying
party.



Section 7.02

Governing  Law.   This Agreement  shall  be governed by, enforced, and construed

under and in accordance with the laws of the State of Florida, without giving
effect to the principles of conflicts of

law  thereunder.    Each  of  the  parties  (a)  irrevocably  consents  and
 agrees  that  any  legal  or  equitable  action  or

- 15 -



--------------------------------------------------------------------------------





proceedings arising under or in connection with this Agreement shall be brought
exclusively in the  state or federal

courts  of  the  United  States  with  jurisdiction  in  Palm  Beach  County,
 Florida.  By  execution  and  delivery  of  this

Agreement,  each  party  hereto  irrevocably  submits  to  and  accepts,  with
 respect  to  any  such  action  or  proceeding,

generally and unconditionally, the jurisdiction of the aforesaid courts, and
irrevocably waives any and all rights such

party may now or hereafter have to object to such jurisdiction.



Section 7.03

Notices.   Any  notice  or  other  communications  required  or  permitted
 hereunder

shall be in writing and shall be sufficiently given if personally delivered to
it or sent by telecopy, overnight courier or

registered mail or certified mail, postage prepaid, addressed as follows:



If to  SNO,  to:

If to the  Company,  to:



SnöBar Holdings, Inc.

Pacific Ventures Group, Inc.



Attn:   Shannon Masjedi, Senior Vice President

Attn: Brett Bertolami,  Chief Executive  Officer



117 West 9th Street, Suite 423

200 Camelia Court



Los Angeles, California 90015

Vero Beach, Florida 32963

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and

any such notice or communication shall be deemed to have been given (i) upon
receipt, if  personally delivered, (ii)

on the day after  dispatch, if sent  by overnight  courier, (iii)  upon
dispatch, if  transmitted by telecopy and receipt  is

confirmed by telephone and (iv) three (3) days after mailing, if sent by
registered or certified mail.



Section 7.04

Attorney’s  Fees.    In  the  event  that  either  party  institutes  any
 action  or  suit  to

enforce this Agreement or to secure relief from any default hereunder or breach
hereof, the prevailing party shall be

reimbursed by the losing party for all  costs, including reasonable attorney’s
fees, incurred in connection therewith

and in enforcing or collecting any judgment rendered therein.



Section 7.05

Confidentiality.  Each party hereto agrees with the other that, unless and until
the

transactions contemplated  by this  Agreement  have  been  consummated,  it  and
 its  representatives  will  hold in  strict

confidence  all  data  and  information  obtained  with  respect  to  another
 party  or  any  subsidiary  thereof  from  any

representative, officer, director or employee, or from any books or records or
from personal inspection, of such other

party, and shall not use such data or information or disclose the same to
others, except (i) to the extent such data or

information is published, is a matter of public knowledge, or is required by law
to be published; or (ii) to the extent

that such data or information must be used or disclosed in order to consummate
the transactions contemplated by this

Agreement.    In  the  event  of  the  termination  of  this  Agreement,  each
 party  shall  return  to  the  other  party  all

documents  and  other  materials  obtained  by  it  or  on  its  behalf  and
 shall  destroy  all  copies,  digests,  work  papers,

abstracts  or  other  materials  relating  thereto,  and  each  party  will
 continue  to  comply  with  the  confidentiality

provisions set forth herein.



Section 7.06

Public   Announcements   and   Filings.     Unless  required  by  applicable
 law  or

regulatory authority, none of the parties will issue any report, statement or
press release to the general public, to the

trade,  to  the  general  trade  or  trade  press,  or  to  any  third  party
 (other  than  its  advisors  and  representatives  in

connection  with  the  transactions  contemplated  hereby)  or  file  any
 document,  relating  to  this  Agreement  and  the

transactions  contemplated  hereby,  except  as  may  be  mutually  agreed  by
 the  parties.   Copies  of  any  such  filings,

public  announcements  or  disclosures, including any announcements  or
 disclosures mandated  by law  or  regulatory

authorities, shall be delivered to each party at least one (1) business day
prior to the release thereof.



Section 7.07

Schedules;  Knowledge.   Each  party  is  presumed  to  have  full  knowledge
 of  all

information set forth in the other party’s schedules delivered pursuant to this
Agreement.



Section 7.08

Third  Party  Beneficiaries.   This  contract  is  strictly  between  the
 Company,  the

SNO Shareholders and SNO, and, except  as specifically provided, no director,
officer, stockholder  (other  than the

SNO Shareholders), employee, agent, independent contractor or any other person
or entity shall be deemed to be a

third party beneficiary of this Agreement.

- 16 -



--------------------------------------------------------------------------------









Section 7.09

Expenses.    Subject  to  Section  7.04  above,  whether  or  not  the  Exchange
 is

consummated, each of the Company and SNO will bear their own respective
expenses, including legal, accounting

and  professional  fees,  incurred  in  connection  with  the  Exchange  or  any
 of  the  other  transactions  contemplated

hereby.



Section 7.10

Entire  Agreement.   This Agreement  represents  the entire  agreement  between
 the

parties relating to the subject  matter thereof and supersedes all  prior
 agreements, understandings and negotiations,

written or oral, with respect to such subject matter.



Section 7.11

Survival;  Termination.    The  representations,  warranties,  and  covenants
 of  the

respective parties shall survive the Closing Date and the consummation of the
transactions herein contemplated for a

period of two years.



Section 7.12

Counterparts.  This Agreement may be executed in multiple counterparts, each of

which shall be deemed an original and all of which taken together shall be but a
single instrument. The execution and

delivery of a facsimile or other electronic transmission of a signature to this
agreement shall constitute delivery of an

executed original and shall be binding upon the person whose signature appears
on the transmitted copy.



Section 7.13

Amendment   or   Waiver.     Every  right   and  remedy  provided  herein  shall
  be

cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced

concurrently  herewith,  and  no  waiver  by  any  party  of  the  performance
 of  any  obligation  by  the  other  shall  be

construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  At any

time  prior  to  the  Closing  Date,  this  Agreement  may  by  amended  by  a
 writing  signed  by  all  parties  hereto,  with

respect to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time

for  performance  may  be  extended  by  a  writing  signed  by  the  party  or
 parties  for  whose  benefit  the  provision  is

intended.



Section 7.14

Best  Efforts.   Subject  to  the  terms  and  conditions  herein  provided,
 each  party  of

SNO and the Company shall use its best efforts to perform or fulfill all
conditions and obligations to be performed or

fulfilled by it under this Agreement so that the transactions contemplated
hereby shall be consummated as soon as

practicable.  Each party of SNO and the Company also agrees that it shall use
its best efforts to take, or cause to be

taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws and

regulations to consummate and make effective this Agreement and the transactions
contemplated herein.

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by

their respective officers, hereunto duly authorized, as of the date first-above
written.

SNÖBAR HOLDINGS, INC.

A Delaware corporation

By:   /s/ Shannon Masjedi

Shannon Masjedi, Senior Vice President

PACIFIC VENTURES GROUP, INC.

A Delaware corporation

By:   /s/ Brett Bertolami

Brett Bertolami, Chief Executive Officer

- 17 -

 